Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the election filed 8/26/2022.  Applicant has elected Invention I (claims 1-20) without traverse.  Accordingly, claims 1-20 are pending for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to abstract idea of executing requests for wage loss and household care service reimbursements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claims 1 and 13 recite, in part, method for performing the steps facilitate communications over networks; transmission of code and data; allow bilateral and multilateral communication when policy holders, insureds, claimants, service providers, insurance companies, employers, and representatives of those mentioned interact; allowing any user to execute requests for wage loss and household (custodial) care service reimbursements, as opposed to only allowing access to specific users.  These steps describe the concept of executing requests for wage loss and household care service reimbursements, which is directed to abstract idea of Certain Methods of Organizing Human Activity (fundamental economic principles or practices including insurance; commercial or legal interactions).  As such, the description in claims 1 and 13 of executing requests for wage loss and household care service reimbursements is an abstract idea.  Claims 2-12 and 14-20 are dependent on claims 1 and 13 and includes all the limitations of claim 1 and 13.  Therefore, claims 2-12 and 14-20 recite the same abstract idea of “executing requests for wage loss and household care service reimbursements”.  The limitations recited in the depending claims (For example, the creating, accessing, inputting, transmitting, monitoring, managing, processing, collecting and facilitating steps) are further details of the abstract idea and not significantly more.  The concept described in claims 1-20 are not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 1-20 of executing requests for wage loss and household care service reimbursements is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements –using one or more internet accessible “servers” including processor, memory, non-volatiles storage and input/output “devices” to facilitate communications and transmit code/data to personal computing “devices” and allow access to interactive self-service-based computer program/applications.  The “servers” and “devices” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional limitation of using one or more internet accessible “servers” including processor, memory, non-volatiles storage and input/output “devices” to facilitate communications and transmit code/data to personal computing “devices” and allow access to interactive self-service-based computer program/applications which amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.  The use of generic computer components to receive, generate, detect and update data does not impose any meaningful limit on the computer implementation of the abstract idea. Various court decisions have identified similar elements as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), automating mental tasks (Benson, Bancorp and CyberSource); Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone) Electronic recordkeeping (Alice Corp and Ultramercial)).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 are directed to “method” but lacks steps which makes the claims indefinite.  More specifically, the body of the claims consists of mainly system elements and it is unclear what steps are being performed.  This raises questions as to the intended metes and bounds of the claimed invention.  Appropriate correction is required.

Claim 1 recites the limitations "system/program" and “input/output” which render the claim indefinite because it is unclear what is meant by the term "/". More specifically, it is unclear whether applicant is setting forth "and" or "or".  It is additionally noted that similar occurrences of this recitation “/” are present in claim 3 (inputted/captured; forms/records), claims 6, 7, 15 and 20 (and/or), claim 9 (visit/appointment), claim 10 (program/application), claims 12 and 14 (invention/system), claim 13 (input/output), claim 18 (information/documentation).  Appropriate correction is required.

Claim 1 recites the limitation "the invention”, “the entire process”, “the necessary computer code”.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.

Claim 13 recites the limitation "the invention”, “the reimbursement request”, “the necessary computer code”.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.

The term “necessary” (computer code) in claims 1 and 13 is a relative term which renders the claim indefinite. The term “necessary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (the terms “necessary” and “computer code” are not even recited in the specification), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.  

Claim 1 recites the limitation "household (custodial care)", “household (custodial) care” and “server(s)” which render the claim indefinite because it is unclear how the limitations recited in the round brackets are meant to limit the scope of the claimed invention.  It is additionally noted that similar occurrences of this recitation “()” are presented in claims 2-8, 11, 13 (server(s), device(s)).  Appropriate correction is required.

Claims 6 and 15 recite the limitation “the current standard”, “the self-interest of the user that acquired the system”.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.

Claims 7 and 20 recite the limitation “the perpetual” and “the user”.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.

All claims dependent from claims 1 and 13 inherit the same rejections under 35 U.S.C. 112, 2nd paragraph. 


The closed transition “consisting of” limits the invention to elements identified in the claims.   Since all the references found in Examiner’s Search contain more than what is recited in the claims, no 102/103 rejection is provided.

Relevant reference found but not used in the rejection: Hollingsworth (US 2014/0058758 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIA-YI LIU/Primary Examiner, Art Unit 3695